IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-345-CR



JIM BOB BURNS,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 392157, HONORABLE DAVID CRAIN, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for assault with bodily injury. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:   November 2, 1994
Do Not Publish